 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   JO ANN SOULE,                                             Case No. 2:18-CV-2239-GMN-EJY
 5                 Plaintiff,
                                                                          ORDER
 6          v.
 7   P.F. CHANG’S CHINA BISTRO, INC.,
 8                 Defendants.
 9

10          Before the Court is the parties’ Stipulation and [Proposed] Order To Continue Hearing On
11   Defendant P.F. Chang’s China Bistro. Inc.’s Motion For Protective Order.
12          IT IS HEREBY ORDERED that the hearing set for Friday, August 23, 2019 at 11 a.m., on
13   Defendant’s Motions ECF Nos. 26 and 27 is VACATED.
14          IT IS FURTHER ORDERED that Defendant’s Motion for Order Shortening Time (ECF No.
15   27) is DENIED as moot.
16          IT IS FURTHER ORDERED that Defendant’s Motion for Protective Order (ECF No. 26) is
17   set for hearing on Friday, August 30, 2019 at 9:30 a.m.
18          IT IS FURTHER ORDERED that Plaintiff’s Opposition to Defendant’s Motion for
19   Protective Order shall be filed on or before Tuesday, August 27, 2019.
20          IT IS FURTHER ORDERED that Defendant’s Reply in Support of its Motion for Protective
21   Order shall be filed on or before 10:00 a.m. on August 29, 2019.
22

23          DATED: August 22, 2019
24

25

26
                                                 ELAYNA J. YOUCHAH
27                                               UNITED STATES MAGISTRATE JUDGE
28
                                                     1
